Title: To Alexander Hamilton from James McHenry, 7 September 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            Trenton, War Department 7 September 1799.
          
          The enclosed papers are transmitted for your information—vizt
          Extract of a letter from Governor St Clair, dated 12 Augt 1799.
          Copy of Indian information to Capt Mclean of the British at Amherstburgh dated 19 July 1799.
          Copy of a letter from Govr. St Clair to the Chiefs of the Shawanese at the Ottawa Towns—1 Augt. 1799—
          I am with great respect Sir Your obedt Servant
          
            James McHenry.
          
          Major General Alexander Hamilton
        